Citation Nr: 0932674	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left shoulder strain with rotator cuff incompetency.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from March 1995 to December 
1997 and from December 1997 to June 1998.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in March 2008, the Veteran requested a Board hearing 
at the RO.  In a written statement received later that month, 
however, he indicated that he no longer wanted a hearing.  
The Board thus considers the Veteran's hearing request 
withdrawn.  

Below, the Board reopens the Veteran's claim and then REMANDS 
it to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for residuals of a left shoulder strain 
with rotator cuff incompetency in a rating decision dated 
June 2004.

2.  The Veteran did not appeal the RO's June 2004 rating 
decision.  

3.  The evidence received since June 2004 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for residuals of a left shoulder strain with 
rotator cuff incompetency and raises a reasonable possibility 
of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, in which the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of a left shoulder strain with rotator cuff 
incompetency, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20, 1103 (2004).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
left shoulder strain with rotator cuff incompetency.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the Veteran adequate notice with regard to his claim 
such that the Board's decision to proceed in adjudicating 
whether to reopen it does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

Also in March 2006, the Court held that, with regard to 
claims to reopen, VA must inform the claimant of the evidence 
and information necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  
The Court explained that in notifying the claimant of what 
evidence would be considered new and material, VA should look 
at the basis for the denial in the prior decision and 
identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.

In this case, the RO provided the Veteran VCAA notice on his 
claim by letter dated May 2006, before initially deciding 
that claim in a rating decision dated January 2007.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice, considered in conjunction with 
the content of another letter the RO sent to the Veteran in 
September 2006, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claim, informed 
him of the evidence necessary to support that claim, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
identified the basis of the RO's last denial of his claim.  
The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  In addition, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof, but that, 
ultimately, it was his responsibility to ensure VA's receipt 
of all requested evidence.  The RO advised the Veteran to 
sign the enclosed forms authorizing the release of his 
treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the Veteran to send to VA all 
requested evidence.  

II.  Analysis 

The RO previously denied the Veteran's claim of entitlement 
to service connection for residuals of a left shoulder strain 
with rotator cuff incompetency in a rating decision dated 
June 2004.  The RO denied the claim on the basis that there 
was no evidence of record showing that the Veteran had a 
current left shoulder disability that represented a permanent 
or chronic disability incurred in service.  In deciding the 
claim, the RO considered the Veteran's service treatment 
records, private post-service treatment records and a report 
of VA examination.    

The RO notified the Veteran of the June 2004 rating decision 
and of his appellate rights with regard to the decision.  
Thereafter, however, the Veteran did not appeal it to the 
Board.  The June 2004 rating decision is thus final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20, 1103 (2004).

The Veteran filed a claim to reopen the previously denied 
claim in March 2006.  A claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's June 2004 rating decision includes the 
Veteran's service treatment and personnel records, VA and 
private post-service treatment records, written statements, 
reports of VA examinations, and his representative's written 
statements.  With the exception of some of the service 
treatment and personnel records, which were of record in June 
2004, this evidence is new.  It was not previously submitted 
to agency decisionmakers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is also material because, 
by itself or when considered with the evidence previously of 
record, it relates to an unestablished fact necessary to 
substantiate the claim for service connection for residuals 
of a left shoulder strain with rotator cuff incompetency and 
raises a reasonable possibility of substantiating that claim.  

Specifically, the post-service treatment records show that 
the Veteran continues to receive treatment for left shoulder 
problems.  His written statements indicate that he has had 
such problems since service.  Such evidence is material 
because, in previously denying this claim, the RO explained 
that the Veteran injured his left shoulder in service and 
again following discharge, in 2000, after which he recovered 
such that there were no residuals to relate to any left 
shoulder injury.  Records showing continuity of left shoulder 
symptomatology suggest that the Veteran has a chronic left 
shoulder disorder, which may be related to his in-service 
left shoulder injury.  

Having determined that new and material evidence has been 
received, the Board may reopen this claim.  The Board may 
not, however, decide it on its merits because, as explained 
below, VA has not yet satisfied its duty to assist the 
Veteran in the development of the claim under the VCAA.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a left 
shoulder strain with rotator cuff incompetency is reopened 
and, to this extent only, granted.  




REMAND

The Veteran claims entitlement to service connection for 
residuals of a left shoulder strain with rotator cuff 
incompetency.  Additional action is necessary before the 
Board decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, VA 
has not yet provided the Veteran adequate assistance; 
therefore, to proceed in adjudicating this claim would 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
in support of the Veteran's claim is necessary.  Service and 
post-service treatment records show that the Veteran reported 
and received treatment for left shoulder problems during and 
after discharge.  To date, however, VA has not obtained a 
medical opinion addressing whether any current left shoulder 
disorder is related to the in-service left shoulder problems. 

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for a left 
shoulder disorder.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any left shoulder 
disorder shown to exist; 

b) offer an opinion as to whether 
such disorder is at least as likely 
as not related to the Veteran's 
active service, including documented 
left shoulder abnormalities; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and   

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


